        Case 1:19-mc-00412-LAK-GWG Document 43 Filed 09/24/19
                                                         1JSDCPage
                                                               SDNY1 of 1
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                               DOC #: ------,-·---r✓--
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: _____     q_/2:.i__!__f ___
---------------------------------------------------------------X
IN RE: ENFORCEMENT OF PHILIPPINE
FORFEITURE JUDGMENT AGAINST ALL                                    ORDER
ASSETS OF ARELMA, S.A. etc.                                        19 Misc. 412 (LAK) (GWG)
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge

       The above-referenced action has been referred to the undersigned for general pre-trial
purposes as well as for a report and recommendation on any dispositive motions. All pre-trial
applications or motions, including those relating to scheduling and discovery, shall be made to
the undersigned. All applications or motions must comply with this Court's Individual Practices,
which are available through the Clerk's Office or at: www.nysd.uscourts.gov/judge/Gorenstein

        The Court is aware that the intervenor has filed a motion to dismiss the action on statute
of limitations grounds. However, the Court would like to hear from the parties by letter as to the
current status of this matter, the parties' views as to what actions the parties seek to take in this
case, and what other motions will be presented to the Court. The letter should address whether
any party seeks to take discovery and whether it would be appropriate to hold a conference under
Rule 16.

       The Court asks that the parties either file a joint letter or, if a joint letter is impractical,
separate letters on or before October 5, 2019.

         SO ORDERED.

Dated: September 24, 2019
       New York, New York
